EXECUTION VERSION



AMENDMENT NO. 3 TO SENIOR SECURED TERM LOAN AGREEMENT
THIS AMENDMENT NO. 3 TO SENIOR SECURED TERM LOAN AGREEMENT (this “Amendment”)
dated as of August 16, 2013 is among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Borrower”), the Restricted Persons party hereto, the
several banks and other financial institutions signatories hereto (the
“Lenders”), Credit Suisse AG, as Administrative Agent for the Lenders (the
“Administrative Agent”).
RECITALS
A.    The Borrower, the Lenders and the Administrative Agent are parties to a
Senior Secured Term Loan Agreement dated as of March 23, 2012 (as amended by
that certain Amendment No. 1 to Senior Secured Term Loan Agreement dated August
2, 2012 and that certain Amendment No. 2 to Senior Secured Term Loan Agreement
dated April 25, 2013 and as further amended, modified or supplemented prior to
the date hereof, the “Existing Term Loan Agreement”).
B.     The Borrower has requested that the Existing Term Loan Agreement be
amended in the manner set forth herein (the Existing Term Loan Agreement, as
amended by this Amendment, the “Term Loan Agreement”), subject to the
satisfaction of the conditions precedent to effectiveness referred to in Section
5 hereof.
C.    The Borrower has requested that the Majority Lenders waive any mandatory
prepayments of the Loans as set forth herein, subject to the satisfaction of the
conditions precedent to effectiveness referred to in Section 5 hereof.  
D.    NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Restricted Persons party hereto,
the Administrative Agent and the Majority Lenders agree as follows:
1.    Defined Terms.
1.1.    Unless the context otherwise requires, the terms defined in the Existing
Term Loan Agreement shall have the same meanings whenever used in this
Amendment; provided that the following capitalized terms shall be defined as
follows:
“Class H Units” means the common units representing limited partnership
interests in ETP designated as “Class H Units” of ETP pursuant to Amendment No.
5 to Second Amended and Restated Agreement of Limited Partnership of ETP dated
as of the Amendment Effective Date (as defined below).



019557-0110-14415305

--------------------------------------------------------------------------------

        

“ETP Unit Exchange” means a transaction or series of transactions pursuant to
which 50,160,000 common units in ETP held, directly or indirectly, by the
Borrower are contributed to or redeemed by ETP in exchange for 50,160,000 Class
H Units.
“Exchange Agreement” means that certain Exchange and Redemption Agreement dated
as of August 7, 2013 among the Borrower and ETP.
2.    Amendments to Existing Term Loan Agreement as of the Amendment Effective
Date. The Existing Term Loan Agreement is amended, as of the Amendment Effective
Date, as follows:
2.1.    Amendments to Section 1.01 (Defined Terms).    
(a)    The following definitions are added in the appropriate alphabetical
order:
“Class H Units” means the common units representing limited partnership
interests in ETP designated as “Class H Units” of ETP.
“Reimbursed IDR” means any incentive distribution right relinquished in
connection with either the Sunoco Transaction or the Holdco Transactions and
either subsequently reinstated or with respect to which cash payments or
priority distributions are made or scheduled to be made in order to reimburse
the holder for all or a portion the amount of distributions previously
relinquished.
“Third Amendment Effective Date” means August 19, 2013.
(b)    The definition of “Value” is hereby amended by adding the following
sentence at the end of such definition:
“Notwithstanding anything herein to the contrary, Value derived from Class H
Units shall be included herein and calculated in a manner consistent with clause
(ii) above.”


2.2.    Amendment to Section 7.04(a). Section 7.04(a) of the Existing Term Loan
Agreement is hereby amended by deleting clause (iii) thereof in its entirety and
replacing it with the following language:    
(iii) the sale, exchange or other disposition of Equity Interests by any such
Person, provided that with respect to this clause (iii): (A) no Default or Event
of Default

2



--------------------------------------------------------------------------------

        

shall have occurred or be continuing or would result therefrom, (B) after giving
effect to such sale, exchange or other disposition on a pro forma basis as if it
had occurred on the first day of the test period most recently ended, the
Borrower shall be in compliance with Section 7.12, (C) either (1) (x) the
aggregate sale of limited partnership units of ETP from and after the Second
Amendment Effective Date shall not exceed 25% of such units owned by the
Borrower or of such units owned by its Restricted Subsidiaries as of the closing
of the Holdco Transactions and (y) the aggregate sale of limited partnership
units of Regency from and after the Second Amendment Effective Date shall not
exceed 25% of such units owned by the Borrower or of such units owned by its
Restricted Subsidiaries as of the Second Amendment Effective Date or (2) solely
with respect to a sale, exchange or other disposition of common limited
partnership units of ETP or Regency, at or prior to the consummation of any such
sale, exchange or other disposition, (x) the Borrower shall have received a
fairness opinion from an independent investment bank that such sale, exchange or
other disposition and all related transactions, taken as a whole, are fair from
a financial point of view and (y) each Rating Agency shall have confirmed that,
immediately after giving effect to such sale, exchange or other disposition, the
Borrower’s corporate rating (in the case of S&P) and the Borrower’s corporate
family rating (in the case of Moody’s) will be equal to or higher than such
rating immediately prior to giving effect to such sale, exchange or other
disposition or shall not have downgraded either the Borrower’s corporate rating
(in the case of S&P) or the Borrower’s corporate family rating (in the case of
Moody’s) as a result of such sale, exchange or other disposition within 60 days
of the announcement thereof, and (D) the Net Asset Sale Proceeds thereof in
excess of $25,000,000 shall be applied to prepay the Loans (as contemplated by
Section 2.05(b));


2.3.    Amendment to Section 7.04(d).
(a)    The first sentence of Section 7.04(d) of the Existing Term Loan Agreement
is hereby amended by deleting “and (iv)” at the end of clause (iii) and
replacing it with the following language:    
, (iv) from time to time after the Third Amendment Effective Date, any such
Person may relinquish any Reimbursed IDRs provided that such Restricted Person
provides forecasts reasonably satisfactory in form and substance to the
Administrative Agent that such relinquishment will, for the period of eight
fiscal quarters beginning with the fiscal quarter in which such relinquishment
occurs, after giving pro forma effect to such relinquishment and the cash
distributions anticipated from the consideration received as an inducement for
such Person to relinquish such Reimbursed IDR, not reduce the aggregate amount
of cash distributions received by such Restricted Person during such period, and
(v)



3



--------------------------------------------------------------------------------

        

(b)    The second sentence of Section 7.04(d) of the Existing Term Loan
Agreement is hereby amended by replacing “clause (iv)” with the language “clause
(v)”.
3.    Consent With Respect to ETP Unit Exchange. Notwithstanding any term,
provision or condition of the Loan Documents to the contrary, each of the
Administrative Agent and the undersigned Majority Lenders hereby consents to and
waives any provisions of the Loan Documents prohibiting the consummation of the
ETP Unit Exchange. The Lenders hereby authorize the Collateral Agent to release
any Liens on the common units in ETP subject of the ETP Unit Exchange.


4.    Waiver of Mandatory Prepayments. The undersigned Majority Lenders hereby
waive any mandatory prepayment (and all other requirements of Section 2.05(b))
with respect to Net Asset Sale Proceeds resulting from the ETP Unit Exchange.
5.     Amendment Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:
(a)    the Administrative Agent shall have received:
(i)    an original counterpart of this Amendment, duly executed by the Borrower,
the Administrative Agent, each Restricted Person and the Majority Lenders;
(ii)    a certificate signed by a Responsible Officer of the Borrower certifying
that the representations and warranties of the Borrower set forth in Section 7
of this Amendment shall be true and correct; and
(iii)    payment, for the account of each Lender that has returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 5:00
p.m., New York City time on August 16, 2013 (the “Consent Deadline”) consenting
to the amendments set forth in Section 2 of this Amendment and the consent and
waiver set forth in Section 3 and Section 4 of this Amendment, respectively, an
amendment fee (the “Amendment Fee”) in an amount equal to 0.05% of the aggregate
principal amount of the Term Loans of such Lender outstanding as of the Consent
Deadline (it being understood that the Borrower shall have no liability to pay
the Amendment Fee if the Amendment Effective Date does not occur);
(b)    the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced at least one (1) day
prior to the Amendment Effective Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the Amendment Effective Date (provided that such estimate

4



--------------------------------------------------------------------------------

        

shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent);
(c)    the Borrower shall be contemporaneously consummating the transactions
contemplated by the Exchange Agreement; and
(d)    the Borrower shall, contemporaneously with the consummation of the
transactions contemplated by the Exchange Agreement, have pledged the Class H
Units as Collateral in accordance with the Loan Documents.
The date on which such conditions have been satisfied (or waived) is referred to
herein as the “Amendment Effective Date”.
6.    Majority Lenders Direction to Administrative Agent. The Majority Lenders
hereby direct the Administrative Agent to execute this Amendment.
7.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:
(a)    This Amendment has been duly authorized by all necessary limited
partnership action and constitutes the binding obligation of the Borrower.
(b)    Each Restricted Person has duly taken all action necessary to authorize
the execution and delivery by it of this Amendment and to authorize the
consummation of the transactions contemplated hereby and the performance of its
obligations hereunder.
(c)    The execution and delivery by the various Restricted Persons of this
Amendment, the performance by each of its obligations hereunder, and the
consummation of the transactions contemplated hereby, do not and will not (i)
conflict with any provision of (A) any Law, (B) the organizational documents of
the Borrower, any of its Subsidiaries or the General Partner, (C) any agreement
governing material Indebtedness for borrowed money of the Restricted Persons or
(D) any other material agreement, judgment, license, order or permit applicable
to or binding upon the Borrower, any of its Restricted Subsidiaries or the
General Partner, (ii) result in the acceleration of any material Indebtedness
owed by the Borrower, any of its Restricted Subsidiaries or the General Partner,
or (iii) result in or require the creation of any Lien upon any assets or
properties of the Borrower, any of its Restricted Subsidiaries or the General
Partner. No permit, consent, approval, authorization or order of, and no notice
to or filing, registration or qualification with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of this Amendment or to consummate any transactions
contemplated hereby.
(d)     After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

5



--------------------------------------------------------------------------------

        



(e)    Since December 31, 2012, no event or circumstance has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.
8.    Confirmation of Loan Documents.    By its execution on the respective
signature lines provided below, as of the Amendment Effective Date, each of the
Restricted Persons hereby confirms and ratifies all of its obligations and the
Liens granted by it under the Loan Documents (in each case, as amended hereby as
of such date) to which it is a party, represents and warrants that the
representations and warranties set forth in such Loan Documents are complete and
correct in all material respects on the date hereof as if made on and as of such
date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be complete and correct in all material respects as of such
specified earlier date and confirms that all references in such Loan Documents
to the “Credit Agreement” (or words of similar import) refer to the Term Loan
Agreement as amended hereby as of such date without impairing any such
obligations or Liens in any respect.
9.    Effect of Amendment.     On and after the Amendment Effective Date, each
reference to the Existing Term Loan Agreement in any Loan Document shall be
deemed to be a reference to the Existing Term Loan Agreement, as amended by this
Amendment. On and after the Amendment Effective Date, this Amendment shall
constitute a “Loan Document” for all purposes of the Term Loan Agreement and the
other Loan Documents. On and after the Amendment Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Term Loan Agreement, shall, unless the
context otherwise requires, mean the Term Loan Agreement.

6



--------------------------------------------------------------------------------

        

10.    Confidentiality. The parties hereto agree that all information received
from the Borrower or any Subsidiary in connection with this Amendment shall be
deemed to constitute Information, for purposes of Section 10.07 of the Term Loan
Agreement, regardless of whether such information was clearly identified at the
time of delivery as confidential.
11.    Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.
12.    References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.
13.    Headings Descriptive. The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.
14.    Governing Law. This Amendment is governed by and will be construed in
accordance with the law of the State of New York.
15.    Final Agreement of the Parties. THIS AMENDMENT, THE TERM LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Signatures on following pages.]



7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
ENERGY TRANSFER EQUITY, L.P.,
By: LE GP, LLC, its general partner
By:  /s/ John W. McReynolds    
John W. McReynolds
President and Chief Financial Officer
ETE GP ACQUIRER LLC,
By: Energy Transfer Equity, L.P., its sole member
By: LE GP, LLC, its general partner
ETE SERVICES COMPANY, LLC,
By: Energy Transfer Equity, L.P., its sole member
By: LE GP, LLC, its general partner
By:    /s/ John W. McReynolds
John W. McReynolds
President and Chief Financial Officer
ENERGY TRANSFER PARTNERS, L.L.C.


By:    /s/ Martin Salinas, Jr.
Martin Salinas, Jr.
Chief Financial Officer







Signature Page to
Amendment No. 3 to Senior Secured Term Loan Agreement

--------------------------------------------------------------------------------

        

REGENCY GP LP
By: Regency GP LLC, its general partner
REGENCY EMPLOYEES MANAGEMENT HOLDINGS LLC
By: Regency GP LP, its sole member
By: Regency GP LLC, its general partner
REGENCY EMPLOYEES MANAGEMENT LLC
By: Regency GP LLC
AND
By: Regency Employee Management Holdings, LLC, its members
By: Regency GP LP, its sole member
By: Regency GP LLC, its general partner


By: /s/ Michael J. Bradley
Michael J. Bradley
President and Chief Executive Officer





Signature Page to
Amendment No. 3 to Senior Secured Term Loan Agreement

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
By:  /s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory
By:  /s/ Michael Spaight
Name: Michael Spaight
Title: Authorized Signatory





Signature Page to
Amendment No. 3 to Senior Secured Term Loan Agreement